Name: Commission Regulation (EC) No 2310/96 of 2 December 1996 amending Council Regulation (EEC) No 1101/89 in respect of the conditions applying to the placing in service of new pusher-craft capacity on inland waterways
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  technology and technical regulations
 Date Published: nan

 No L 313/8 EN Official Journal of the European Communities 3 . 12. 96 COMMISSION REGULATION (EC) No 2310/96 of 2 December 1996 amending Council Regulation (EEC) No 1101/89 in respect of the conditions applying to the placing in service of new pusher-craft capacity on inland waterways THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), as last amended by Regulation (EC) No 2819/95 (2), and in particular Article 8 ( 1 ) (c) thereof, Whereas changes in the pusher-craft sector within the internal market for transport by inland waterway requires the 'old for new' ratio to be adjusted in order to facilitate the modernization of the equipment concerned for reasons of safety; whereas that ratio should therefore be adjusted by reducing it to 1:1 ; Whereas the Member States have been consulted on the measure provided for by this Regulation , and whereas an opinion on this has been received from a panel of experts on structural improvements to the inland waterways as provided for by Article 12 of Commission Regulation No 1102/89 of 27 April 1989 laying down certain measures implementing Regulation No 1101 /89 concerning struc ­ tural improvements in inland waterway transporting (3), as last amended by Regulation (EC) No 3039/94 (4), HAS ADOPTED THIS REGULATION: Article 1 Article 8 ( 1 ) (a) second indent of Regulation (EEC) No 1101 /89 shall be amended as follows : ' In the case of pusher craft the term tonnage shall be replaced by that of motive power. For this type of vessel the ratio between the motive power of a pusher craft that has recently been placed in service and that of a previous pusher craft that has been scrapped shall , by way of an exception from the first indent, be equi ­ valent ( 1 : 1 ).' Article 2 This Regulation shall take effect from the twentieth day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1996 . For the Commission Neil KINNOCK Member of the Commission (') OJ No L 116, 28 . 4. 1989, p. 25. (2 OJ No L 292, 7 . 12. 1995, p. 7 . (3) OJ No L 116, 28 . 4. 1989 , p. 30 . (4) OJ No L 322, 15 . 12 . 1994, p. 11 .